IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                            _______________

                                 No. 98-50851
                               _______________

                               JOHN C. GILLEN,

                                                 Plaintiff-Appellee,

                                    VERSUS

                       THE BOVIARD SUPPLY COMPANY,

                                                 Defendant-Appellant.

                        _________________________

             Appeal from the United States District Court
                   for the Western District of Texas
                             (MO-98-CV-29)
                       _________________________
                            August 19, 1999


Before JOLLY and SMITH, Circuit Judges, and STAGG,* District Judge.

PER CURIAM:**



      We have reviewed the briefs and relevant portions of the

record and the applicable caselaw and have heard the oral arguments

of counsel, and we find no reversible error.            After dismissing the

completely preempted claims, the district court “either could

exercise its discretion to remand the putatively conflict-preempted

state causes of action, or continue with the remaining claims.”

Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 338 (5th Cir.



        *
           District Judge of the Western District of Louisiana, sitting by
designation.

      ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
1999).   The court's choice to remand was within its discretion.

See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 353 (1988).

     AFFIRMED.




                                2